DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendments filed on 02/23/2022 has been received and entered.  Currently Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.

Response to Arguments
The double patenting rejection remains standing.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10, 15-17 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9, 11-13, 15, 17 and 19-20 of USPN 10,681,047 (Appl. No: 15/699059). Although the claims at issue are not identical, they are not patentably distinct from each other. (see Claim-Comparison Table below for independent claim 1 of the instant application against Claim 1 of USPN 10,681,047).
Claim
Application#16/841701
Claim
USPN # 10,681,047
1
A terminal, comprising:
1
A shared terminal, comprising:
1
control a touchscreen display to display an image; and
1
circuitry to: control a touchscreen display to display an image to a plurality of users; and
1
obtain, from another terminal of a user, terminal identification information that identifies the other terminal;
1
obtain, from a first privately-owned terminal owned by a first user of the plurality of users, first terminal identification information that identifies the first privately-owned terminal; 
1
a transmitter to transmit, to a terminal management server, an authentication request to authenticate the other terminal, the authentication request including the terminal identification information of the other terminal; and
1
a transmitter to transmit, to a terminal management server, an authentication request to authenticate the first privately-owned terminal, the authentication request including the first terminal identification information of the first privately-owned terminal; and
1
a receiver to receive, from the terminal management server, an authentication result indicating whether the other terminal is authenticated, wherein
1
a receiver to receive, from the terminal management server, an authentication result indicating whether the first privately-owned terminal is authenticated, wherein
1
in response to the authentication result indicating that the other terminal is a legitimate terminal, the circuitry: logs in the user to the terminal, and controls the touchscreen display to display a drawing start screen that allows the user to start to draw stroke data on the touchscreen display,
1
 in response to the authentication result indicating that the first privately-owned terminal is a legitimate terminal, the circuitry: logs in the first user to the shared terminal, controls the touchscreen display to display a drawing start screen that allows the plurality of users including the first user to start to draw stroke data on the touchscreen display, and generates an input image based on the stroke data, 
1
and in response to the authentication result indicating that the other terminal is not a legitimate terminal, the circuitry: denies a login of the user to the terminal, and controls the touchscreen display to display an error screen that prohibits the user to start to draw stroke data on the touchscreen display.
1
and in response to the authentication result indicating that the first privately-owned terminal is not a legitimate terminal, the circuitry: denies a login of the first user to the shared terminal, and controls the touchscreen display to display an error screen, instead of the drawing start screen, including an error message and that prohibits drawing stroke data.


Claim 2 of the instant application is equivalent in scope with Claim 9 of USPN10,681,047.

Claim 3 of the instant application is equivalent in scope with Claim 1 of USPN10,681,047.

Claim 4 of the instant application is equivalent in scope with Claim 12 of USPN10,681,047.

Claim 5 of the instant application is equivalent in scope with Claim 11 of USPN10,681,047.

Claim 6 of the instant application is equivalent in scope with Claim 13 of USPN10,681,047.

Claim 7 of the instant application is equivalent in scope with Claim 15 of USPN10,681,047.

Claim 8 of the instant application is equivalent in scope with Claim 19 of USPN10,681,047.

Claim 10 of the instant application is equivalent in scope with Claim 19 of USPN10,681,047.

Claim 15 of the instant application is equivalent in scope with Claim 17 of USPN10,681,047.

Claim 16 of the instant application is equivalent in scope with Claim 1 of USPN10,681,047.

Claim 17 of the instant application is equivalent in scope with Claim 20 of USPN10,681,047.

Claim 19 of the instant application is equivalent in scope with Claim 20 of USPN10,681,047.

Allowable Subject Matter
Claims 1-20 would be allowable if a terminal disclaimer is timely filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY TSANG/Primary Examiner, Art Unit 2495